November 12th, 1812.
Judge Roane
pronounced the following opinion oí the court.
t: The court is of opinion that there is no error in so much of the decree, rendered in this case, as considers the female appellee to have been a pretermiited child of the testator, John A; mislead, according- to the true construction of the act in such case made and provided; nor in so much thereof as decrees to the appellee, John Dangerfeld, in right of his wife, one ninth part of the real and personal estate (after the payment of his debts) of which the said testator died seised and possessed, together with the rents and profits of the said real estate j but that the same is en-oneous in not having provided that the said portion, or ninth part, should be raised by a props, lion-able contribution by tbc devisees and legatees ii: the *wd *28testator’s will mentioned, and those claiming under them¡ as, in, and by, the said act, is further provided and requiredj and, also in this, that no provision is made, in and by the said decree, in favour of the appellees, for the hires of negroes, and interest and ptojits of the personal estate, which may eventually be found due to them under the principle of this decree. The said decree is therefore reversed, hut without costs, the appellees being the party substantially prevailing,* and remanded to the Court of Chancery, be reformed, and finally proceeded in, pursuant to the principles of this decree.”

 Note. See Mentz v. Hendley, 2 H. & M. 318.


) See Rev. Code, 1st vol. p. 375 ch. 223. sect. 1.